DETAILED ACTION
Claim Objections
Claims 1, 16 and 20 are objected to because of the following informalities: “the ink coloring material particles” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0080714) in view of Eguchi (2004/0053042).

 	Regarding claims 1, 16 and 20, Suzuki teaches a wiping device for a recording apparatus, methods and non-transitory computer readable medium, the wiping device comprising: 
 	a cleaning member (fig. 6, item 46) configured to perform a wiping operation to wipe an ejection port surface of a recording head (see fig. 5), wherein the includes an ejection port (fig. 4, item 26), to eject ink that contains particles of a coloring material ([0072]), 
 	a control unit configured to control the cleaning member to perform the wiping operation (see fig. 9) in a state where cleaning member particles are cleaning memberto a surface of the cleaning member and are configured to remove ink from the ejection port surface. 
	Suzuki does not teach wherein cleaning member particles have a diameter that is greater than a diameter of the ink coloring material particles . Eguchi teaches this (Eguchi, [0024]-[0027]). It would have been obvious to impregnate the wiping web disclosed by Suzuki with the fine resin particle solution disclosed by Eguchi because doing so would allow for reliable wiping of Suzuki’s nozzle surface while preventing scratching of the nozzle surface. (Suzuki, [0072], Eguchi, [0026], Note that resin particles of organic pigment coloring of standard colors have a diameter of 100 nm, and resin cleaning member particles have a diameter of anywhere from 100 nm to 10,000 nm).
Upon combination of Suzuki with Eguchi, the resultant device would also meet the limitation:
wherein the cleaning member particles are configured to be crushed by the ejection port surface during the wiping operation, to operate as spacers to prevent the ink coloring material particles participating in damaging the ejection port surface (Eguchi, see fig. 1, [0024]-[0027], Suzuki, [0072], Note that the difference in diameters in the coloring material particles and the cleaning member particles would necessarily lead to this result. Note that the Rockwell hardness of the cleaning member particles of M10 to M130 would result in the cleaning member particles being at least somewhat crushed against the treatment on the nozzle surface. Note also that the difference in diameter between a 100 nm coloring particle and a 5,000 nm cleaning member particle would result in the cleaning member particle serving as a cushion so that the coloring particle could float between the wiping member and the nozzle surface without scratching the nozzle surface).

Regarding claims 21, 22 and 24, Examiner maintains that the limitations of these claims are inherently met by the prior art combination. In other words, despite the lack of express mention of the inter-particle dynamics claimed in these claims, the prior art device of Suzuki in view of Eguchi would nonetheless meet the limitations. 

Regarding claim 2, Suzuki in view of Eguchi teaches the wiping device according to claim 1, wherein the cleaning member particles are fine resin particles (Eguchi, Table 2). 	Regarding claim 3, Suzuki in view of Eguchi teaches the wiping device according to claim 2, wherein the fine resin particles contain any of fine acrylic resin particles, fine acrylic-styrene resin particles, fine polyethylene resin particles, fine polypropylene resin particles, fine polyurethane resin particles, and fine styrene-butadiene resin particles, 

Regarding claim 4, Suzuki in view of Eguchi teaches the wiping device according to claim 1, wherein relative to a hardness of the ejection port surface, the cleaning member particles have a hardness configured to prevent deterioration of the ejection port surface by the wiping operation of the ejection port surface using the cleaning member (Suzuki, [0073], Eguchi, [0024]-[0027], Note that the resin disclosed by Eguchi has lower hardness than the liquid repellent film of Suzuki, formed from a metal alkoxide. See rejection of claim 1).

Regarding claim 5, Suzuki in view of Eguchi teaches the wiping device according to claim 4, wherein the cleaning member particles each have hardness of R20 to R60 in Rockwell hardness (Eguchi, [0025]).

Regarding claim 6, Suzuki in view of Eguchi teaches the wiping device according to claim 1, wherein the cleaning member particles are lower in hardness than the coloring material contained in the ink (Suzuki, [0167], Eguchi, [0024]-[0027], Note that depending on the pigment resin particle and the cleaning memberparticle chosen, the limitation is met).
 	Regarding claim 7, Suzuki in view of Eguchi teaches the wiping device according to claim 1, wherein the ejection port surface of the recording head includes imparted water repellency or hydrophilicity action, or chemical action (Suzuki, [0064]). 	Regarding claim 9, Suzuki in view of Eguchi teaches the wiping device according to claim 1, wherein the cleaning member is previously impregnated with the cleaning member particles (Suzuki, [0085]). 	Regarding claim 10, Suzuki in view of Eguchi teaches the wiping device according to claim 1, further comprising a pressing member (Suzuki, fig. 6, item 74) configured to press the cleaning member against the ejection port surface (Suzuki, fig. 6), wherein the wiping operation is performed while the pressing member presses the cleaning member against the ejection port surface (Suzuki, see fig. 9). 	Regarding claim 11, Suzuki in view of Eguchi teaches the wiping device according to claim 10, further comprising a supply unit (Suzuki, fig. 6, item 74) configured to supply, to the pressing member, solution containing the cleaning member particles, wherein the pressing member is made of a porous body, wherein, before the ejection port surface is wiped, the cleaning member is impregnated with the cleaning member particles by coming into contact with the pressing member, and wherein the cleaning member performs the wiping operation in a state where the cleaning member is impregnated with the cleaning member particles (Eguchi, [0042]). 	Regarding claim 12, Suzuki in view of Eguchi teaches the wiping device according to claim 1, wherein a plurality of ejection ports of the recording head, including the ejection port, is arranged in a predetermined direction (Suzuki, fig. 4, Y direction), and wherein the wiping operation is performed by relative movement of the recording head and the cleaning member in the predetermined direction (Suzuki, see fig. 9). 	Regarding claim 13, Suzuki in view of Eguchi teaches the wiping device according to claim 1, further comprising: the recording head (Suzuki, fig. 1, item 27); and a conveyance unit (Suzuki, fig. 6, item 18/19) configured to convey a recording medium. 	Regarding claim 14, Suzuki in view of Eguchi teaches the wiping device according to claim 1, further comprising a moving unit (Suzuki, fig. 2, item 54) configured to move the cleaning member (Suzuki, compares fig. 2, 6).

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Eguchi as applied to claim 1 above, and further in view of Grafe et al. (2004/0203306).

Regarding claim 23, Suzuki in view of Eguchi teaches the wiping device according to claim 1. Suzuki in view of Eguchi does not teach a particular fiber diameter of the wiping material. Grafe teaches a specific fiber diameter for a wiping material of 1 micron (Grafe, claim 7). It would have been obvious to one of ordinary skill in the art at the time of invention to use a wiper with a similar fiber diameter as that disclosed by Grafe in the device disclosed by Suzuki in view of Eguchi because doing so would amount to simply combining a known fiber diameter of a wiping material with a known type of wiper. 
Upon combination of Grafe’s 1 micron fiber diameter with Suzuki in view of Eguchi’s coloring material particle diameter of 100 nm, the claimed relative fiber diameter/coloring material particle diameter relation would be met. Further, all other claimed limitations would be met because the resultant device would function in the same manner as that of the immediate application. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 18 and 20 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853